DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided evidence or support that the product can be made by a materially different process.  This is not found persuasive because the examiner provided specific examples explaining how the device could be made differently.  The applicant has not provided any reasoning or showing why the examiner’s examples and reasoning are insufficient or incorrect but merely assets it is so.  As such applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections -35 USC § 102 and/or alternatively 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ravkin et al. (US 2003/0104494).


Furthermore assuming arguendo with respect to the spacing of the concaves it is noted that Ravkin notes that this is a variable known to be changed according to use and such a modification would have required a mere change in dimension which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 2 Ravkin discloses all the claim limitations as set forth above as well as the device 10wherein the concaves comprise a liquid, and wherein a total liquid amount of the liquid with respect to the concaves is 10.0 microliters or less.  (See Ravkin [0039], [0041], and [0079] wherein the concaves comprise liquids and the concaves, i.e. subwells, have a volume of 10 microliters or less and thus must contain a liquid amount less than 10 microliters.)


It is noted that the filling accuracy does not reflect an actual number of cells within the concaves but merely refers to in any given actuation procedure how relatively different the number of cells dispensed to the concaves is. As such the filling accuracy is directed to intended uses and materials worked on by the device which do not define structural elements which do not differentiate the claimed invention from the cited prior art as the prior art may be filled with a desired number of cells to any given accuracy. See MPEP 2114 and 2115. 
Furthermore it is noted that assuming arguendo with respect to filling accuracy it is noted that one of ordinary skill in the art would have been motivated to provide the same number of cells in each concave, i.e. filling accuracy less than 15%, so that cell studies may be more accurately performed and test compounds more effectively studied. Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide the same number of cells within each concave to provide more accurate study of the said cells and test compounds.

Regarding claim 7 Ravkin discloses all the claim limitations as set forth above as well as the device wherein the concaves further comprise a cell culture liquid. (See Ravkin [0039] and [0079] wherein cells are grown/incubated, i.e. cultured, in a liquid contained in the concaves.)


Furthermore assuming arguendo with respect to the spacing of the concaves it is noted that Ravkin notes that this is a variable known to be changed according to use and such a modification would have required a mere change in dimension which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin et al. (US 2003/0104494) as applied to claims above, and further in view of Blanchard (US 2018/0346868).

Regarding claims 8-12 Ravkin discloses all the claim limitations as set forth above but does not specifically disclose an identifier unit or memory unit.

Blanchard discloses a cell culture and testing device wherein cell culture containers are provided with a barcode, i.e. identifier unit, to enable identifying of culture containers and a memory unit, i.e. computer storage, which is separate from the container and configured to store any desired information on the cell culture container including kinds of the cells, differentiation history of the cells, 15number of the cells in the concaves, and survival rate of the cells in the concaves.  (See Blanchard Abstract, [0007], [0094], [0109] wherein barcodes and computer memory which stores information related to the cells is described.  It is noted that such a memory unit is merely a general purpose computer storage and such computer storage is fully configured to store any type of digital information including that of kinds of cells, cell history, and number of cells and these are not structurally claimed elements of the device.)

It would have been obvious to one of ordinary skill in the art a the time of invention to provide a barcode and computer memory storage as described by Blanchard in the device of Ravkin because such elements are known in the art to be provided in cell culture devices such as those described by modified Ravkin and such elements allow for the automated storage, cataloguing, and processing of cell cultures and samples as would be desirable in the device of Ravkin.
It is noted that the barcode is placed on top of the material forming the container, i.e. over the container. Assuming arguendo with respect to the exact placement of the barcode it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of filling because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799